Plaintiff in error was convicted in the county court of Seminole county, at the January, 1911, term, on a charge of unlawfully selling intoxicating liquors, and on the 13th day of March, thereafter, was sentenced by the court in accordance with the verdict of the jury, to pay a fine of one hundred dollars and be confined in the county jail for a period of sixty days. No briefs have been filed on behalf of plaintiff in error, and no appearance made for oral argument. The Attorney General has filed a motion to affirm for want of prosecution, under rule 4 of this court. The motion is well taken and is sustained. The judgment of the trial court is affirmed.